DEC 13 2018

CLERK, U.S. DISTRICT COURT
ST. PAUL, M

XN

\ i (p

N
ant “Grmnsie:
! WS)

!

\

i
X Secki »)
Pimdle Qing mee ~to tink Claim

 
 

 

 

Uy) Defackat Cihcasiey is the Serco loveSttac Q
BY EN IC Hochester, He is loo Kestarsible focal Were)
Cue ,Cppaechton , Shek Wscenduct At the inslehiSh<

EB) Deinckat “adding blacka Mods te the \laren
OF Fic: Prrvestes SIM te is ony Teeeenside Gar “ihe
Oppecction ot HVic “Por nestes Wk Od Fr the Wweltace

 

 

le) Delemkat “Coplain Mill 1s Abe Coon aE EMmc-

Rochester Wut ts lecedlu Tesmenside Fox the 0
Aad Cppercstian Prt FAN Par nsster,

 

 

 

1) Delendeat “Racle Ts tre Gaia

At invesbiaatian Ottcta\
Weis \ecally egernsine Gr ail IONS Hociten Tacicding
lak AOF lignite 40 Pas MiSarduch ShedP pn<conck me
Bad heepiacg -ne tnchikeshion Be Deus ee, Come Pree
Voce | > a

 

 

 

 

C

 

 

 

_%) efexkat Vardi is 6 Cotechonal Casemcnages.
LS \eon\ Tesomnsilole Pasnas Gddea 49 Mis Coase Gie |
PorsoSecs “Rooarcaninc, Pelesse Ponte: pack Sometimes

Resist ta A LISP othces At Pxtsoners TENS: _

 

 

 

 
 

 

A) Eacty Defeat is, lheiag Sect lads (cll ard ta
there Oficia | Came the ( Sr

[LAF Ad “hoes teankona ta Hes
—CompPaict cory DeGrrint Octed cnr Coloe of Stete
Lapa.

 

 

T) On Seplemicss NS Sbecic\ Reents Cictsmlesf Pon
Kailas Sacille: Sodoni zed Plank Witla fe wren
Aolet Duroes: Aele Plototet eLtusel 46 Poo side locstin
POETS With tolocmcdion Carcemnica && Prsical clbec-
_Ceica detuecen Plaiokff? and Pretne TENSES « CHES
=r) =e _Pssoutk Plato? Was iajucied whidn
Plaintiff Was ldeedian Out of lis eaal ary sles
Vadis Ma xc RG Aro Wlas 10

J v
CAeRedel\ | Pedess
. \ t

Dy scx MeAIcc,\ Wictals ,

UE The Actons ob +hese Dect were Ark
QECESSICY OF Posccahie -ko malo Dia
Atseipline lpecouse Plait los rit Chenoed
ay AA eha Chia Aad Bsn of Doane feet
AES Srncc/ie serresthner ta leg ECOaS DuwmMing he
\otertiew)_Udnere Se Nesca atk WOK Pece.

aU, “the euats of the Dssa i aos Dace
CO Medical Bessitel Core Lat Q-2 on Aol Qo1ay iin
the Sayin teal lacus iOrtentiewd Tam Acrass CEM

 

the wlursing Shediac on Lat Q-3 ushich crcured

 

Ot Oc MOA ann — Wann ANGler

 

 

 

cl \: Odinisste-shion Rounding
On weedicasdk Wer O-3
| Cochaue teed Ran IO

 

 

WD (AN

 
 

 

IO) |

“MH) ater IMeacm PAG Carrer keoacdt Caseqnoames
Oro And Wlemlen BucAinucest onl Copvaia mils
Whos lnappen , Cosemrancaes eran \Alcate. ne AY
lacident eppet oe Wiad dant Jen My Pane ern

\iisihi ag Prin \eces Cec Leta.

 

TMD after inSomiac \aladlen Bln onc
Captaia Miller, botito WAR ct COA onilles Come
IO _ MU CEM OA \alea\ G-3% ey (ORS aeelcs \otec
Pod areesken to le acCar Me. ae One AON! “to
TL uscot Crewe Wane Sure} TF wos +e lane Prt

Tne St meed's MALO Chinte WL Combined fe Sand
Cenels As tine Deporhnent of wushee (akicontnes Han

 

cthe Bevuaily Assault 6c Poulonduy else, tA We
XX Ganlectess nu Quote Teese Malley io Attonder
Capy Dod informed \nec ot tine DSS cad 2 weeks
\oker “Ty WWwOs tonsleed te Verera\ med ico Cente i duns
la evens Massa chucctts. |

 

 

iN) uon & tafonmcetican ord Belief Acker re ASSO
CEA _OGtdoer 10 so i scones Terccace “Brake
Kea UURTS-COT PSA phe Wos © YelWWac ia ne rare
Pine tooo Premts ad me ta on vat Gav tala nin
Mes, ne ASK wlingt Lycat Cf “TE lafoemed lain Hroct

Raerts Gamsley aad 4, cley Sclumizecd me tata A
dle VPluncec ey Klo-+ Jai triage Sea ck “hot he woos

She. cone uno Ania on ~kthe Dc to Aishnet Hhean
Prd \akiarecdt me & T Meeded laton For Aa xtiac +0 Heke
Is Oome Arek Numees Wirich © did, SPTG ]

 
 

 

QD |
D) Arter Ane Sexo Pesscu ah occoned, 2 inGenel

Coce menages ‘Oma thes We We SOLE Assaulted
Dad Smlomized with & yolet Dues lo Broeorts| DeRrksy
Cicionsley Oo Haicless , Coeencncge= ‘Orc SOc one Wat
Tan liag Pac Wrote ome A Srident Tepe Sock
Soacktaneal me lout toMiac MY istktion Bact Prone
Banileges— , < xa .

Cantey TRQuUEStiog For Medical Dtterhan
atcen “We eyes “T Weceivect Goon tho Somuml
Pesoutt, © les Denied Odeoueck exzamnoncdion
Aad tanmiated steeasherad Th Leckeee ul Mechices|

_ Center Et Devens lecoden\ ta Devens WM \pssoclausets |

(ZX) Plarat ff Vice Lised -tne Parasnes Ateucace

Kereduce Cini lalole At All Fede. \ La Stituticns
Under ne “Veiscan Rue Clinmocdvean Act (PAE) TE
Cosectecd We uated SlekeS Cepertoent of ushoe
+1) TERY ne ‘PRololen , Use hho eeismes ¢
to Cie Ane “PRED Comm \ororh On oc Obooud Mouenhes
LO, Vicia Wekee Presented -Hne Cake lot —
TAG =k HS CamPBlaiacd , 00 oc Olosub Keloeront Cr
DOI’ We Depeche of Tuskce Cemne -ey Face
IAS kes Aoewtien) ore Soc “tne Seyi Asso tH
URSA Lafecmnectiorn CAA Relies, AY reeact Foam tne
New Sor “District Mer Deatel Wearcgee “LE Sacenen|
Plank ff NiCEee te aot lo eae fo Mu tous iohaceannit
Boerks Vill lis leo) eam Came ~tes Gane -Devans -6

 

 

 

 

¢

Trtheaticn\ “Plant,
—— = “PIS PB Coghaue Eo teoe Bos

 
 

 

PS)
\W) Defra's Ginonsle| ond Faicley use ob excessive
Force Mirolated Plata ranks Coad Cons\eured

Coucl ond wore Ratslameth urrler re Eight Sond
— ment of ne cnited Sleaes Copel tion .

1D) Defeats Bucahouest miller ol ern AcNneete-

 

 

~lodifleceace te Plaid? Serars medecont Qeds pret
Craliccion Peeuast Maotdl by taletrao Peuntefl
A icctdes? Mech Aact toraesing Peck to Rover
Radlexn| Meclicer| Center +e Ceoivie Peto of A like
Trcecdkey Sucges on Pairk Of Canis Oisense Issues
\fioleded\ “Platatel Cats oad Constkrtedt Cruel a
VOUS uC Pratslacnart ~ualer sine ign) Amant
Ob the united Slates Gansini has,

LS) Plain ft PEC eae onc lace aoccete. DA CeQrave
Yocaecapins \- 1%

io) ~Vecaser ie Prehiel"

_ Wwresetoce Plarah ff wieFee Cespect Cui) Poous thet
AS Court antes SJudament rection Past Mckee
By Aeciocectacn Mace the Nele crncmomissions aec-
=Saitoed Wneria \iolotked PouiG Wee Conshtertion
Ond lowes ob Ine uated Sletes,

IDPaakt Nee CX COMICS tex C LIMO SChe rey Coonages
Va =the Cmount of (AN Coe Nailin Aalbes Auaiang
Coch AeLeakots 1 Saab Bod Sevecaily

‘pr (CS —  Dercstn: 1e an Doe ~F =

 

 
 

 

1B) Pr es Jeaet Meet oo Gul iesues orale by Sac

 

ID) Phare 0 Wee Casts ia tars Suit |

 

SO) Aad acti ong\_ celicg HAS Cock Cees ce,
OCDES 5 Cad equitelnie

 

Docked Wo enipes SGM 909 py

 

especially Sulomrtted
PRecleeerd Ame lo Mictee

Bederanl edie | Cane Des
ko Ro &A

pue- Ma, 0132

 

=

 

 

Ve

~ |
Se OA ae

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

wp! 4

 
 

\beci Gc edition

 

Ve hoe Rod “ihe tocenping, Com@ainy Gnd
EP» Mlesiday rrcet “ne OAorbhers al ened Wneeia
Ore Are, P¥CeOy GS te oncebhecs allebed 00
aotecmecdiog cack neliel Pod AS bes Hasse
eliewe tea ~bes loe Lae CecuRy Under
Kena ob Kec Wet ne fyreatniag (Sune
Ona Cocrect . ~ OS

 

Eyecuted 8 Ci ok Deans

 

rade of Mlassoclaetts oa Wdveatrec goth
QO1’W;,

 

A.

“KD Prreele N=

v

 

|)
“PRiclnacel Aocelo U\Kee

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CRS
 

Defnckats ‘ Name S Totty Con la Ie Alesse

 

Defra tr.
Nene = Mr Geunglee! A
Boatitby = Specici tanesttacdian Acer} olA
enplo ter ~ Feder\ Wed iaci\ Contes Vadnastes Minnesota
Actress - PO Boy eos Racvesles VM B5GO2 |

 

 

 

edendoor FED

Kota = SVEctar\ lANESVendtion _Seswices (SPs)
CoPauer - yederes\ Medica Center Prowester Winnésote
BddesS > FO “Box Hooo Pyrestes MIM ESRIOB

 

 

Delerka FS
Neme = We Buocviauast
Totty —  \alacckn At line of Aurea

 

Corp ser— Celerra Mecdiconl Canter Rochester MiNnEsobe
adress = Po ‘Boy Goss Prdrecer Wil @ea68 |

 

Lekerck FFU

 

Nome = Mc Geen |
Kok Coccecktona\ Coscurrven Builing 0
crbuec-beAeral Medical Comes Rochester WWONESotA,
OddreSS - Po Boy Gory. Rrvester MIN SEAG?

 

 

Nome = MWe W\er

emmy = facia | Comtents

Cormboug-- Teckel Wectal Conec-Prncinesier Mimesota
OddresS - PO Boy 4060, Qrinester MIN SBaa3-

\
1. WEST AA
